Citation Nr: 0907447	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral tinea 
pedis.  

5.  Entitlement to service connection for a skin rash, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
herbicide exposure.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In October 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Hartford RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The Board notes that the issues of entitlement to service 
connection for bilateral tinea pedis and a skin rash have 
generally been treated by the RO as overlapping complaints of 
bilateral foot disability.  At his October 2007 RO hearing, 
the Veteran testified that he gets scaly spots on his cheek 
and ears that he believed were caused by Agent Orange.  
Therefore, the Board will consider the Veteran's foot claim 
under the issue of entitlement to service connection for 
bilateral tinea pedis, and will consider the scaly spots on 
the cheek and ears as a separate and distinct claim of 
entitlement to service connection claim for a skin rash.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD and major 
depressive disorder, skin rash, eye disorder, and bilateral 
tinea pedis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not exhibit a heart condition in service 
or within one year after discharge from service, and a heart 
condition is not otherwise shown to be associated with his 
active duty.

2.  The Veteran did not exhibit osteoarthritis of the lumbar 
spine in service or within one year after discharge from 
service, and osteoarthritis of the lumbar spine is not 
otherwise shown to be associated with his active duty.

3.  The Veteran did not exhibit a chronic disability 
manifested by headaches in service, and the preponderance of 
the evidence is against finding that the Veteran suffers from 
a current disability that is manifested by headaches.

4.  The preponderance of the evidence is against the finding 
that the Veteran's COPD had its onset in service or is 
etiologically related to any incident, disease, or exposure 
during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The Veteran's heart condition is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
a heart condition be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  The Veteran's osteoarthritis of the lumbar spine is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may osteoarthritis of the lumbar spine be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309.

3.  Headaches were not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 
3.303.

4.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in July 2006, 
prior to initial rating decision denying the Veteran's claims 
in March 2007, in which the RO advised the appellant of the 
evidence needed to substantiate his service connection 
claims.  This letter also provided the Veteran with 
information relevant to establishing service connection based 
on exposure to Agent Orange.  The appellant was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  This letter further advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues decided herein has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO obtained the 
Veteran's VA medical records and arranged for the Veteran to 
undergo VA examinations in October 2006 with respect to the 
claims addressed herein.

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the Veteran's claims 
and by providing VA examinations.  38 U.S.C.A. §§ 5103 and 
5103A.

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as cardiovascular-renal 
disease and arthritis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a Veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  In this case, the Veteran served in 
Vietnam from April 1966 to May 1967.  Therefore, exposure to 
Agent Orange is conceded.

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).
	
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the Veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The Veteran has claimed entitlement to service connection for 
a heart condition, osteoarthritis of the lumbar spine, 
headaches, and COPD.  He essentially claims that his heart 
condition resulted from not getting enough sleep in Vietnam.  
He believes his osteoarthritis of the lumbar spine developed 
after he wrenched his back fighting fires in the ship's 
engine room.  He asserts that he first noticed his headaches 
following an in-service  incident in which an enemy tried to 
strangle him.  He also believes Agent Orange is responsible 
for his COPD. 

The Board has reviewed the Veteran's service treatment 
records and observes that no clinical abnormalities relating 
to any of the claimed disabilities are noted on the April 
1962 enlistment examination report, the February 1963 
submarine physical examination report, and the May 1967 
release from active duty examination report. In particular, 
the Board observes that the May 1967 examination report noted 
that the Veteran had a birthmark above the first digit of the 
left foot, a half inch scar on the right cheek, and an inch 
long scar on the left cheek.  Otherwise, the only in-service 
medical treatment that appears to be potentially related to 
any claimed disability is dated in October 1962 and discusses 
what was diagnosed as bronchopneumonia.  

According to the October 2006 VA examination report, the 
Veteran stated that his private cardiologist told him that he 
had suffered a heart attack.  The Veteran's primary care 
physician had noted that the Veteran had a history of 
coronary artery disease and congestive heart failure.  The 
Veteran also had a history of cardiomyopathy.  An April 2005 
stress test showed a medium size, fixed interim that may 
reflect prior myocardial infarction.  A chest x-ray showed 
normal cardiac and mediastinal silhouette.  The examiner 
diagnosed cardiomyopathy with a history of myocardial 
infarction, not likely related to service, without current 
symptoms.  The examiner also noted low ejection fraction and 
mild to moderate functional limitations.

With respect to the service connection claim for 
osteoarthritis of the lumbar spine, the October 2006 VA 
examination report noted that the Veteran complained of 
multiple joint aches and pains.  He did not specifically 
describe an injury to his back, but he did discuss a foot 
injury he sustained during an engine room fire.  On 
examination, there was normal curvature of the spine and no 
evidence of trauma and no muscle spasm.  Pain originated in 
the middle of the lower back and radiated to the right side.  
Prolonged standing and walking led to lower back pain that 
radiated to the right buttock and lower extremity.  Lumbar 
spine imaging showed mild loss of height of the vertebral 
body at T11 with degenerative disc disease changes and 
anterior osteophytes.  The examiner diagnosed degenerative 
joint disease of the lumbar spine, not likely related  to 
active military service, with mild to moderate functional 
limitations with flare-ups.

The VA examination report noted that the Veteran denied 
headaches and had no history of head trauma.  It stated that 
he had been symptom free for over thirty years.  The examiner 
diagnosed headaches, inactive, resolved.  It was noted that 
there was no functional impairment.  

With respect to the COPD claim, the October 2006 VA 
examination report noted that the Veteran admitted to smoking 
two to four packs of cigarettes a day for over fifty years.  
He had several episodes of bronchitis and pneumonia related 
to his nicotine use.  On examination, there was decreased air 
entry but no rhonchi, no rales.  A chest x-ray showed normal 
lung, and pulmonary vascual congestion was normal and not 
noted.  There was some biapical pleural thickening identified 
that was consistent with COPD.  The examiner diagnosed COPD 
and stated it was at least as likely as not related to his 
long history of nicotine use with mild functional impairment.  

After a thorough review of the evidence, the Board finds that 
preponderance of the evidence is against granting service 
connection for the claims decided herein.  

With respect to the claims of entitlement to service 
connection for a heart condition and osteoarthritis of the 
lumbar spine, the Board notes that the Veteran's service 
treatment records contain no evidence that he had either 
condition in service, and he has presented no competent 
evidence of either disability within one year of his 
separation from service.  The only relevant medical opinion 
addressing the possibility of a relationship between these 
disabilities and service is that of the October 2006 VA 
examiner who found that it was not likely that they were 
related to service.

Furthermore, aside from a September 1988 emergency room 
record from the Veteran's stroke, the earliest post-service 
medical evidence of record is from 2001.  A July 2001 private 
treatment record notes that the Veteran had a history of 
cardiomyopathy for more than five years, so there is no 
documented evidence of a heart condition until almost thirty 
years after service.  Similarly, there is no documented 
evidence of osteoarthritis of the spine until more than 
thirty years after service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).
 
Although the Board believes that the Veteran is sincere in 
his belief that there is an etiological relationship between 
a lack of sleep in service and his current heart condition, 
as a layperson who is untrained in the field of medicine, the 
Veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

As to the lumbar spine, the Board has also considered the 
Veteran's contentions of a continuity of symptomatology since 
service.  Certainly, he is competent to describe experiencing 
back pain during and after service.  However, even where a 
Veteran asserted continuity of symptomatology since service, 
the Court has held that medical evidence was required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
In this instance, the Board finds that the medical opinion 
discussed above is more persuasive on the matter of etiology 
than the Veteran's lay assertions of continuity of 
symptomatology after service.

The Board also finds that service connection is not warranted 
for headaches, as there is no evidence of a chronic 
disability manifested by headaches in service.  Nor does the 
competent evidence of record reflect that the Veteran has 
been diagnosed with a current headache disability.  The 
examination report diagnosed headaches, inactive, that have 
been resolved, and it was noted that the Veteran himself 
indicated that he had experienced no symptoms for many years.  

The Board has considered the Veteran's own lay assertions 
offered in support of his claim.  In this regard, the Board 
notes that headaches appear the type of disability that the 
Veteran is competent to describe.  However, the Board also 
notes that there is significant inconsistency in his 
statements as to whether or not he currently has headaches.  
For example, he appeared to suggest during the hearing before 
the DRO that he still experienced headaches, but during the 
subsequent hearing before the undersigned, he indicated that 
his headaches had resolved.  Given these inconsistencies, the 
Board finds the history reported to a competent health care 
specialist during the course of physical examination to be 
the most credible statements of record as to his history of 
symptomatology.  

Therefore, the Board concludes that there is no competent 
medical evidence of a current disability, and no credible lay 
evidence of either a current headache disability, or a 
continuity of symptomatology since service.  Absent evidence 
of a current 'disability,' service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board has also considered the Veteran's claim of 
entitlement to service connection for COPD.  With respect to 
the claim of entitlement to service connection based on 
exposure to Agent Orange, the Board notes that COPD is not 
one of the disabilities entitled to presumptive service 
connection under 38 C.F.R. § 3.309.  Presumptive service 
connection is therefore not available.  The Board will 
therefore consider whether the evidence of record supports a 
grant of service connection on a direct basis.

The Board notes that evidence of a lung disability in service 
appears in October 1962 records reflecting that the Veteran 
was treated for bronchopneumonia.  However, there is no 
indication that this developed into a chronic disability, and 
it was not noted on his separation examination report.  There 
has also been no assertion of a continuity of symptomatology 
since service, and no competent examiner has linked any 
current lung disability to the in-service bronchopneumonia.

The Veteran has suggested that his current COPD may be 
related to Agent Orange exposure during service.  However, 
such an opinion is beyond the competence of the veteran as a 
lay person.  Furthermore, the October 2006 VA examiner opined 
that the Veteran's COPD is at least as likely as not related 
to his long history of nicotine use.  The Board finds the 
examiner's conclusion to be highly probative to the question 
at hand.  In the absence of contrary medical evidence finding 
a link between the Veteran's COPD and his military service, 
service connection must be denied.
.
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for COPD, to include as 
secondary to herbicide exposure, is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for an acquired psychiatric disorder, to include 
both PTSD and major depressive disorder.  He essentially 
contends that he developed a psychiatric disorder as a result 
of his military service in Vietnam.  

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in- service 
stressor(s).  38 C.F.R. § 3.304(f) (2008).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).  If it is determined through military citation or 
other supporting evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the Veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence.  No further development or corroborative 
evidence will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran has described several potential stressors that he 
believes led to PTSD.  For example, the Veteran described 
stabbing and killing an enemy who was attempting to strangle 
him.  However, he is not certain if anyone ever took note of 
this event in a written record.  He also stated that two 
boats he was stationed on were sunk when he was still in 
Vietnam.  He stated that one sinking was his fault because he 
crashed going up the river.  He stated the other was a 
landing craft that was shot by a heavy caliber machine gun 
and that a lot of people were killed.  He indicated that he 
was still a member of the crew when this second boat sunk.  
However, the Veteran is unable to specifically indicate what 
type of vessels these were, or the dates of these events.  At 
his October 2007 RO hearing, the Veteran also testified that 
he was recommended for a Bronze Star by the Marine Corps once 
and one field team but that these awards never materialized.  

The Board notes that the Veteran's service personnel records 
do not confirm his personal participation in combat while 
serving in Vietnam.  His personnel records reflect his 
presence aboard the USS Holland and the USS Opportune, and 
his assignment to the U.S. Naval Station in DaNang, but 
service aboard smaller vessels within the inland waterways of 
Vietnam is not documented.  Furthermore, absent dates and 
other details, the information provided he has provided is 
not specific enough to allow VA to request corroboration from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  For these reasons, the RO has denied service 
connection for PTSD.

However, the Veteran's claim of entitlement to service 
connection for a psychiatric disorder also includes the issue 
of service connection for major depressive disorder.  In this 
regard, the Board notes that a VA examination was conducted 
in October 2006 in which he was given an Axis 1 diagnosis of 
major depressive disorder, but the report of this examination 
contains conflicting findings as to whether or not that 
disorder is a consequence of his military service.  
Specifically, the examiner noted that the Veteran's ongoing 
depressive symptoms appeared to be somewhat related to his 
experience of vocational difficulties, some of which are due 
to his history of interpersonal problems secondary to his 
irritability.  The examiner explained that this irritability, 
along with his somewhat odd interpersonal behavior, have 
likely contributed to his current level of functioning.  
However, the examiner then noted that it was "not clear" if 
his ongoing interpersonal difficulties are secondary to his 
experiences in the military or to longstanding 
characterlogical issues.

In light of the vague and confusing findings noted in this 
report as to the etiology of his depressive disorder, the 
Board finds that another VA mental disorders examination is 
warranted.

The Veteran is also seeking service connection for a skin 
rash and for tinea pedis.  He essentially contends his 
bilateral tinea pedis resulted from prolonged periods of 
standing in water during service.  He also contends that he 
developed a skin rash on his ear and his cheek as a result of 
exposure to Agent Orange during service.

The VA examination report noted that the Veteran described 
having had rashes on both feet, with the right greater than 
the left.  He was using Vick's VapoRub on the rash, which 
resolved the symptoms of pruritis.  He described the course 
of the disease as having begun in 1965-1966, when he 
developed severe pruritis on both feet, open blisters that 
were directly related to the very hot, moist temperatures.  
He denied any systemic symptoms such as fever and weight 
loss, and he noted no history of malignancy.  On examination, 
the examiner found a hypopigmented, lacy pattern of 
discoloration without evidence of infection.  There was a 
macular rash at the dorsum of the right second and third toes 
bilaterally.  

Significantly, the examiner diagnosed tinea pedis bilaterally 
and noted it was at least as likely as not related to humid, 
hot conditions while in Vietnam.  However, the October 2006 
VA examination report does not address the issue of 
entitlement to service connection for a more general skin 
rash.  For this reason, the Board finds that another VA skin 
examination is warranted to evaluate the potential 
relationship between a skin rash other than tinea pedis, and 
his service in Vietnam.  As information obtained during that 
examination could be potentially relevant to the tinea pedis 
claim, the Board will defer any decision on that issue at 
this time.

Finally, the Board has considered the Veteran's claim of 
entitlement to service connection for an eye disorder.  In 
this case, the Veteran has described vision problems that he 
believes may be related to an incident in service in which 
someone attempted to strangle him.  During his RO hearing, 
the Veteran also argued that he developed loss of vision 
after being in close proximity to fires and smoke in service.

During an October 2006 VA examination, the examiner noted 
somewhat vague and inconsistent findings as to the Veteran's 
eyes.  Specifically, the examiner suggested that the Veteran 
had denied any current complaints and that any eye disability 
had resolved.  However, the examiner also noted that the 
Veteran had a current loss of vision, even though that loss 
was corrected with contact lenses.  

The RO subsequently denied this claim on the basis that the 
Veteran's loss of visual acuity was a natural part of the 
aging process.  The Board notes, however, that VA 
adjudicators are not medical professionals, and cannot offer 
competent medical opinions with regard to diagnosis or 
etiology.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  
It is true that refractive errors of the eyes are congenital 
or developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2008).  However, the VA examiner in this instance did 
not specifically explain the nature or etiology of the 
Veteran's loss of visual acuity.  Although the Veteran's own 
statements as to the nature of his reported eye disability 
are also somewhat vague and inconsistent, the Board must 
acknowledge that complaints of blurred vision or loss of 
vision are the type of symptoms that the Veteran is competent 
to describe.  Therefore, the Veteran's own report of eye 
problems in service are entitled to some probative weight, 
and arguably satisfy the low threshold for obtaining a VA 
examination.  For this reason, and given the vague and 
inconsistent findings noted in the October 2006 VA 
examination, the Board finds that another VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should allow the Veteran 
another opportunity to provide any 
additional information about when an 
assailant attempted to strangle him, 
including an estimated two-month period in 
which this may have occurred, and about 
the two boats that were sunk in Vietnam, 
including the dates of these events within 
a two-month period, and the types of boats 
these were.  If sufficient detail is 
provided so as to allow for verification, 
the AMC should take all appropriate steps 
to verify these reported stressors.

2.  The AMC should arrange for a VA 
psychiatric examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  If 
credible supporting evidence of any of the 
reported stressors has been received, the 
examiner should be so advised.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If major depressive disorder 
is diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the Veteran's 
military service.  As to any other 
disability diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not related to the 
Veteran's military service.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this remand must be made available 
to the psychiatrist for proper review of 
the medical history.  The VA examiner must 
also be provided a description of all 
verified stressors.  

3.  The AMC should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any eye disability.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should diagnose any eye 
disability found to be present and comment 
as to whether it is at least as likely as 
not that the disorder is related to or had 
its onset during his period of active 
duty.  In offering this opinion, the 
examiner must acknowledge and discuss the 
Veteran's reports as to his history of 
symptomatology in either eye.  The 
rationale for any opinion expressed should 
be provided in a legible report.

4.  The AMC should also schedule Veteran 
for a VA skin examination to determine the 
nature, etiology of his claimed chronic 
skin rash.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should conduct a thorough 
examination, and diagnose any skin 
disorder found.  As to each disorder 
identified, the examiner should advance 
opinions as to whether it is at least as 
likely as not that it had its onset during 
active service or otherwise originated 
during active service.

5.  Once the above-requested development 
has been completed, the claim must be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


